Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
	It is noted, with respect to claim 22, that the language used by applicants merely suggests or makes optional those features described as “operable to” or “operative to”; such language does not require steps to be performed nor limits the claim to a particular structure. It is recommend that “configured to” should be used.
	



Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 1/9/2020 has been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 22-23, 26-27, 33-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2019/0132109), in view of Babaci et al. (U.S. PG-Publication # 2018/0270699).


         Consider claims 22 and 39, Zhou et al. clearly disclose an apparatus of a next generation node B (gNB) operable to transmit in multiple bandwidth parts (BWPs) (par. 237 (gNB … BWPs)), the apparatus comprising:
        one or more processors (fig. 4, par. 144 (processor)) configured to:
           determine a channel state information reference signal (CSI-RS) symbol
location in a first bandwidth part (BWP) (fig. 26, par. 367 (The configuration parameters of the at least one SCell may comprise at least one of: one or more BWPs associated with one or more radio resource configuration (e.g., frequency location, bandwidth, subcarrier spacing, cyclic prefix, one or more CSI-RS resource configuration); at least a first BWP identifier indicating a first active BWP; a second BWP identifier indicating a default BWP));
           determine a CSI-RS symbol location in a second BWP (fig. 26, par. 367 (The configuration parameters of the at least one SCell may comprise at least one of: one or more BWPs associated with one or more radio resource configuration (e.g., frequency location, bandwidth, subcarrier spacing, cyclic prefix, one or more CSI-RS resource configuration); at least a first BWP identifier indicating a first active BWP; a second BWP identifier indicating a default BWP)); and
           encode the CSI-RS in one or more of the first BWP or the second BWP for
transmission to a user equipment (UE) (par. 167 (medium having instructions encoded thereon for enabling programmable hardware to cause a device (e.g. wireless communicator, UE, base station, etc.) to enable operation of multi-carrier communications)); 
          However, Zhou et al. do not specifically disclose memory interface.
          In the same field of endeavor, Babaci et al. clearly show: 
          a memory interface configured to send to a memory the CSI-RS symbol location (par. 46 (The base station 1, 120A, may comprise at least one communication interface 320A (e.g. a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A stored in non-transitory memory 322A and executable by the at least one processor 321A)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show memory interface, as taught by Babaci, so that the BS and UE can communicate effectively with each other.



         Consider claim 23, and as applied to claim 22 above, Zhou et al. clearly disclose an apparatus, further comprising a transceiver configured to:
         transmit the CSI-RS in one or more of the first BWP or the second BWP to the user equipment (UE) (par. 367 (A UE may receive one or more RRC message comprise at least configuration parameters of a plurality of cells, the plurality of cells comprising a PCell and at least one SCell)).



         Consider claim 26, and as applied to claim 22 above, Zhou et al. clearly disclose an apparatus, wherein the one or more processors are further configured to:
         receive a UE capability message via a higher layer signal (par. 240 (a subcarrier spacing for DL and/or UL provided by higher layer parameter)).



         Consider claim 27, and as applied to claim 22 above, it is being rejected for the same reason as set forth in claim 22, except rate match:
         puncture corresponding symbols in a physical downlink shared channel (PDSCH) of remaining BWPs in the plurality of BWPs; or
         rate match corresponding symbols in the PDSCH of remaining BWPs in the plurality of BWPs (par. 290 (BWPs with different numerologies may be overlapped, and rate matching for CSI-RS/SRS of another BWP in the overlapped region may be employed to achieve dynamic resource allocation of different numerologies in FDM/TDM fashion)).



         Consider claim 33, Zhou et al. clearly disclose an apparatus of a user equipment (UE) operable to transmit in multiple bandwidth parts (BWPs), the apparatus comprising:
         one or more processors (fig. 4, par. 144 (processor)) configured to:
              determine a sounding reference signal (SRS) symbol location in a first
bandwidth part (BWP) (par. 290 (BWPs with different numerologies may be overlapped, and rate matching for CSI-RS /SRS of another BWP in the overlapped region may be employed to achieve dynamic resource allocation of different numerologies in FDM/TDM fashion. In an example, for the CSI measurement within one BWP, if the CSI-RS /SRS is collided with data/RS in another BWP, the collision region in another BWP may be rate matched. For example, CSI information over the two BWPs may be known at a gNB side by UE reporting));
              determine a SRS symbol location in a second BWP (par. 290 (BWPs with different numerologies may be overlapped, and rate matching for CSI-RS /SRS of another BWP in the overlapped region may be employed to achieve dynamic resource allocation of different numerologies in FDM/TDM fashion. In an example, for the CSI measurement within one BWP, if the CSI-RS /SRS is collided with data/RS in another BWP, the collision region in another BWP may be rate matched. For example, CSI information over the two BWPs may be known at a gNB side by UE reporting)); and
              encode the SRS in one or more of the first BWP or the second BWP for
transmission to a gNB (par. 167 (medium having instructions encoded thereon for enabling programmable hardware to cause a device (e.g. wireless communicator, UE, base station, etc.) to enable operation of multi-carrier communications)); 
          However, Zhou et al. do not specifically disclose memory interface.
          In the same field of endeavor, Babaci et al. clearly show: 
          a memory interface configured to send to a memory the SRS symbol location (fig. 3, par. 59 (The wireless device 110 may comprise at least one communication interface 310 (e.g. a wireless modem, an antenna, and/or the like), at least one processor 314, and at least one set of program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show memory interface, as taught by Babaci, so that the BS and UE can communicate effectively with each other.



         Consider claim 34, and as applied to claim 33 above, Zhou et al. clearly disclose an apparatus, further comprising a transceiver configured to:
         transmit the SRS (par. 290 (BWPs with different numerologies may be overlapped, and rate matching for CSI-RS /SRS of another BWP in the overlapped region may be employed to achieve dynamic resource allocation of different numerologies in FDM/TDM fashion)  in one or more of the first BWP or the second BWP  to a gNB (fig. 13a (3), par. 152 (gNBs involved in multi-connectivity for a certain UE may assume two different roles: a gNB may either act as a master gNB or as a secondary gNB. In multi-connectivity, a UE may be connected to one master gNB and one or more secondary gNBs)).


         Consider claim 35, and as applied to claim 33 above, Zhou et al. clearly disclose an apparatus, wherein the UE includes an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, an internal memory, a non-volatile memory port, or combinations thereof (par. 167 (a non-transitory tangible computer readable machine-accessible medium having instructions encoded thereon for enabling programmable hardware to cause a device (e.g. wireless communicator, UE, base station, etc.) to enable operation of multi-carrier communications. The device may include processors, memory, interfaces, and/or the like. Other example embodiments may comprise communication networks comprising devices such as base stations, wireless devices (or user equipment: UE), servers, switches, antennas, and/or the like)).



         Consider claim 38, and as applied to claim 33 above, Zhou et al. clearly disclose an apparatus, wherein the one or more processors are further configured to:
         determine a collision of a first SRS symbol in a first BWP with a second SRS in a second BWP (par. 290 (BWPs with different numerologies may be overlapped, and rate matching for CSI-RS /SRS of another BWP in the overlapped region may be employed to achieve dynamic resource allocation of different numerologies in FDM/TDM fashion. In an example, for the CSI measurement within one BWP, if the CSI-RS /SRS is collided with data/RS in another BWP, the collision region in another BWP may be rate matched. For example, CSI information over the two BWPs may be known at a gNB side by UE reporting)); or
         time domain hop the first SRS symbol in the first BWP.





         Claims 24-25 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2019/0132109), in view of Babaci et al. (U.S. PG-Publication # 2018/0270699), and in view of Liu et al. (U.S. PG-Publication # 2018/0332541). 


          Consider claim 24, and as applied to claim 22 above, 
                         claim 40, and as applied to claim 39 above,
Zhou et al. clearly disclose the apparatus as described.
          However, Zhou et al. do not specifically disclose different SCS.
          In the same field of endeavor, Liu et al. clearly show: 
         determine that the UE can support: the first BWP with a first subcarrier spacing (SCS); and the second BWP with a second SCS; or the first BWP and the second BWP with the first SCS (par. 85 (Multiple numerologies: A UE may support multiple numerologies….A numerology may specify the subcarrier spacing, subframe or slot or symbol durations, bandwidths of carriers or bandwidth parts or subbands, CP lengths, carrier frequency, possible time or frequency configurations of SS blocks or bursts, and so on)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show different SCS, as taught by Liu, so that the BS and UE can communicate effectively with each other.
 



          Consider claim 25, and as applied to claim 22 above,
                         claim 41, and as applied to claim 39 above,  
Zhou et al. clearly disclose the apparatus as described.
          However, Zhou et al. do not specifically disclose a number of SCSs that the UE can support at a given time.
          In the same field of endeavor, Liu et al. clearly show: 
          determine a number of SCSs that the UE can support at a given time (par. 85 (Multiple numerologies: A UE may support multiple numerologies….A numerology may specify the subcarrier spacing, subframe or slot or symbol durations, bandwidths of carriers or bandwidth parts or subbands, CP lengths, carrier frequency, possible time or frequency configurations of SS blocks or bursts, and so on)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show a number of SCSs that the UE can support at a given time, as taught by Liu, so that the BS and UE can communicate effectively with each other.




        Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2019/0132109), in view of Babaci et al. (U.S. PG-Publication # 2018/0270699), and in view of Novlanet al. (U.S. PG-Publication # 2019/0053235). 


          Consider claim 28, and as applied to claim 22 above, Zhou et al. clearly disclose the apparatus as described.
          However, Zhou et al. do not specifically disclose encoding a CSI-RS for beam management.
          In the same field of endeavor, Novlan et al. clearly show:
          encode a CSI-RS for beam management (BM) for transmission in a BWP in the plurality of BWPs at one or more symbols in the BWP (par. 36 (an SMTC can signal for which CSI-RS or CMTC it serves as a QCL reference. In some embodiments, the SMTC/CMTC can encode whether the UE shall perform RRM measurements using only SS blocks, only CSI-RS or CSI-RS as well as SS block transmissions), par. 47 (The network node 104…..adjusts the beamforming rates for each antenna transmitting to the UE 102, and changes parameters, so as to transmit a better beam toward the UE 102)); and
         encode corresponding symbols in a physical downlink shared channel (PDSCH) of remaining BWPs in the plurality of BWPs with data (par. 53 (For a UE, an active BWP is a BWP for which the UE monitors for PDCCH/PDSCH and performs RRM/CSI measurements)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show encoding a CSI-RS for beam management, as taught by Novlan, so that the BS and UE can communicate effectively with each other.





        Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2019/0132109), in view of Babaci et al. (U.S. PG-Publication # 2018/0270699), and in view of prior art of record, ZTE “On CSI-RS for beam management”, Qingdao, P.R. China 27th-30th June 2017, hereinafter “ZTE”.    


         Consider claim 29, and as applied to claim 22 above, it is being rejected for the same reason as set forth in claims 22 and 28, except DM-RS.
          In the same field of endeavor, ZTE et al. clearly show: 
         determine the CSI-RS symbol location in the first BWP is located prior to a demodulation reference symbol (DM-RS) (Section 2.4 (Solution 1: CSI-RS shares overlapping pattern wish DMRS or other RS. Then DMRS resources can be used to do CSI/beam measurement. For CSI acquisition, this is bene fiend for better interference measurement. For beam management, it is beneficial, for fast Rx beasts adjustment though multi-shot DMRS [3]); Solution 2L CSI-RS can be located in PDCCH region.);                        
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show DM-RS, as taught by ZTE, so that the BS and UE can communicate effectively with each other.





        Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2019/0132109), in view of Babaci et al. (U.S. PG-Publication # 2018/0270699), and in view Nam et al. (U.S. PG-Publication # 2019/0059012).    


          Consider claim 30, and as applied to claim 22 above, Zhou et al. clearly disclose the apparatus as described.
          However, Zhou et al. do not specifically disclose puncturing the CSI-RS.
          In the same field of endeavor, Nam et al. clearly show:         
          puncture the CSI-RS (fig. 13, par. 27 (FIG. 13 illustrates puncturing of a CSI-RS signal by an SSS signal in a bandwidth); or
          puncture the symbol location in the second BWP; or
          allocate one or more symbols at an end of a physical downlink shared channel (PDSCH) for transmission of the CSI-RS.                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show puncturing the CSI-RS, as taught by Nam, so that the BS and UE can communicate effectively with each other.








        Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2019/0132109), in view of Babaci et al. (U.S. PG-Publication # 2018/0270699), and in view Noh et al. (U.S. PG-Publication # 2018/0249339).  

          Consider claim 31, and as applied to claim 22 above, Zhou et al. clearly disclose the apparatus as described.
          However, Zhou et al. do not specifically disclose dropping the CSI-RS.
          In the same field of endeavor, Noh et al. clearly show:         
          drop the CSI-RS in one of the first BWP or the second BWP based on:
              a periodic transmission behavior of the first BWP and the second BWP ( par. 187 (the user equipment assumes that one of the CSI-RS (DRS) and CSI-RS/CSI-IM is dropped depending on whether to perform detection of CSI-RS (DRS) or detection of CSI-RS/CSI-IM in the collision resource to perform a detection)
              an aperiodic transmission behavior of the first BWP and the second BWP; 
              a BWP index of the first BWP and the second BWP; 
              a SCS of the first BWP and the second BWP; or 
              a periodicity of the first BWP and the second BWP in a periodic
transmission of the CSI-RS in the first BWP and the second BWP.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show dropping the CSI-RS, as taught by Noh, so that the BS and UE can communicate effectively with each other.





        Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2019/0132109), in view of Babaci et al. (U.S. PG-Publication # 2018/0270699), and in view Jain et al. (U.S. PG-Publication # 2019/0289552).  


         Consider claim 32, and as applied to claim 22 above, Zhou et al. clearly disclose the apparatus as described.
         However, Zhou et al. do not specifically disclose skipping a measurement of the SSB.
         In the same field of endeavor, Jain et al. clearly show:         
         encode a synchronization signal block (SSB) and one or more additional downlink (DL) signals in a same symbol, wherein the one or more additional DL signals comprise the CSI-RS, a physical downlink shared channel (PDSCH), or a physical downlink control channel (PDCCH) (par. 92 (One consideration in determining what type of periodic or semi-persistent measurements to skip is that a network does not base any critical decisions such as handover, cell reselection, etc. on the measurements. CSI-RS and SSB measurements are examples of such measurements)); and
         configure the UE to skip a measurement of the SSB when the additional DL signal is the PDSCH; or
         configure the UE to skip the measurement of the SSB when the additional DL
signal is the PDCCH; or
         configure the UE to skip the measurement of the SSB or the CSI-RS when the additional DL signal is the CSI-RS (par. 93 (According to aspects of the disclosure, microsleep may be triggered more times by skipping CSI-RS or other periodic signal measurements opportunistically (e.g., in low power/low battery case), for example, if earlier measurement can be used for a current or future measurement reporting, or if the network has not requested for measurement reporting corresponding to a certain measurement resource (e.g., where aperiodic reporting is involved))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show skipping a measurement of the SSB, as taught by Jain, so that the BS and UE can communicate effectively with each other.








         Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2019/0132109), in view of Babaci et al. (U.S. PG-Publication # 2018/0270699), and in view of Liu et al. (U.S. PG-Publication # 2017/0302419), hereinafter “Liu2”.


          Consider claim 36, and as applied to claim 33 above, Zhou et al. clearly disclose the apparatus as described.
          However, Zhou et al. do not specifically disclose a dropping rule. 
          In the same field of endeavor, Liu2 et al. clearly show:
          transmit a physical uplink control channel (PUCCH), the SRS (par. 499 (In Option 1, given a certain configured SRS transmission, when it is in collision with PUSCH/PUCCH/PRACH/etc. in another UL carrier, the factors including periodic/aperiodic SRS type and channel/UCI type as well as PCell/SCell type, could be considered when deciding the dropping rule and prioritized transmission)), or a physical random access channel (PRACH) in multiple BWPs in a same symbol based on: 
         a dropping rule based on a BWP index; or 
         a dropping rule based on a type of each channel (par. 499 (In Option 1, given a certain configured SRS transmission, when it is in collision with PUSCH/PUCCH/PRACH/etc. in another UL carrier, the factors including periodic/aperiodic SRS type and channel/UCI type as well as PCell/SCell type, could be considered when deciding the dropping rule and prioritized transmission)); or 
         a dropping rule based on a content of each channel.                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show a dropping rule, as taught by Liu2, so that the BS and UE can communicate effectively with each other.




         Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PG-Publication # 2019/0132109), in view of Babaci et al. (U.S. PG-Publication # 2018/0270699), and in view of Takaoka et al. (U.S. PG-Publication # 2013/0215811).

          Consider claim 37, and as applied to claim 33 above, Zhou et al. clearly disclose the apparatus as described.
          However, Zhou et al. do not specifically disclose dropping the SRS.
          In the same field of endeavor, Takaoka et al. clearly show: 
         drop the SRS in one of the first BWP or the second BWP based on: 
              a numerology index of the first BWP and the second BWP; 
              a BWP index of the first BWP and the second BWP; 
              a higher layer signal via new radio (NR) minimum system information
(MSI);
              a higher layer signal via NR remaining minimum system information (RMSI);
              a higher layer signal via NR system information block (SIB); or 
              a higher layer signal via radio resource control (RRC) signaling (par. 272 (Moreover, it is also possible to select an Scell with lower priority as the SRS to be dropped, based on the priority order of Scells indicated by higher layer signaling such as RRC from the eNB and used for reporting periodic CQI (PMI))).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus of a next generation node, as taught by Zhou, and show dropping the SRS, as taught by Takaoka, so that the BS and UE can communicate effectively with each other.





Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

February 3, 2021